DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 31, 35, 37-52, 54-56 are currently pending.  Claim 56 was newly presented.
Priority:  UNITED KINGDOM 1907871.6 (06/03/2019).
Election/Restrictions
Applicant's prior election of Group I, claims 31-44, via telephone was affirmed in the reply filed on 11/4/2021.  Applicant also elected the species of alpha-protio, alpha-deutero-N,N-dimethyltryptamine fumarate salt.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31, 35, 37-44, 51-52, 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (Front. Neurosci. (2018) 12:536, 17 pages), Beaton et al. (Pharmacology Biochemistry & Behavior, Vol. 16, pp. 811-814, 1982), Morris et al. (J Label Compd Radiopharm, (1993) 33: 455-465), Dyck et al. (Biochemical Pharmacology, Vol. 35, No. 17. pp. 2893-2896, 1986), and Brandt et al. (J. Label. Compd. Radiopharm. (2008) 51, p. 423-429). 
Barker reviews N,N-dimethyltryptamine (DMT) in neuroscience including DMT’s use as a therapeutic (p. 12-13), the effects of deuteration on metabolism by MAO (p. 5: “increased half-life and extended effects of an -tetradeutero-DMT (D4DMT; 9, Figure 3), which is less susceptible to MAO-A metabolism due to the kinetic isotope effect (Barker et al., 1982, 1984; Beaton et al., 1982).”, p. 10-11), the expected benefits of deuteration (Barker p. 10: “the ability to use lower doses and to prolong the effect of the DMT administered, however, may be the use of a deuterated analog.”) and human studies using DMT fumarate (p. 10).  
Beaton (cited by Barker) experimentally measured differences in behavioral effects of N,N-dimethyltryptamine (DMT) when deuterated vs. protonated and concluded that deuteration at the alpha position resulted in a beneficial kinetic isotope effect in the metabolism in vivo by MAO (p. 811: “Since the mechanisms for the deamination of indolethylamines by MAO are proposed to involve the breaking of the  carbon-hydrogen (C-H) bond, the use of deuterium (D) in this position would be expected to slow the rate of deamination. This effect is due to the greater bond energy of C-D versus C-H bonds and is known as the kinetic isotope effect”).  Beaton also taught that the result of the deuteration had the effect of greater and longer pharmaceutical action and shorter time of oneset (p. 811-813).   
Although Beaton identifies the alpha-deutero position as the source of the kinetic isotope effect, Beaton does not specifically deuterated each site separately.  However, one of ordinary skill in the art would reasonably consider selective deuteration at the alpha position because of the kinetic isotope effect (Morris teaches a synthesis of specifically alpha-deutero DMT using lithium aluminum deuteride (LAD) when deuterated at the alpha position only (i.e. p. 463: -[2H]2-N,N-Dimethyltryptamine (7), isotopic purity 97%), particularly in view of Dyck which demonstrated in the related (structurally and pharmacologically) parent compound tryptamine that only the alpha position provided the improved pharmacokinetics (p. 2896: only alpha deuterium substitution and not beta substitution decreased the rate of oxidative deamination).  Therefore, one of ordinary skill in the art preparing a pharmaceutical composition comprising DMT would utilize the kinetic isotope effect at the alpha position to achieve the desirable pharmacokinetic effects.  One of ordinary skill in the art would also know that synthesizing deuterated DMT utilizing lithium aluminum deuteride typically produces an isotopic distribution as demonstrated by Brandt (i.e. p. 428, Table 2, No. 12: D1=2.74%, D4=94.56%) and that using reagents such as LAD results in distribution of isotopic purities depending on the reaction conditions.  Thus, one of ordinary skill in the art had a reasonable expectation of success in following the teaching of the cited art in arriving at the claimed invention.
Regarding claim 31, as amended, comprising unlabeled, “at least one” alpha-deutero and “at least one” alpha,alpha-dideutero compounds of DMT, one of ordinary skill in the art following the teaching of Barker and Beaton would be motivated to synthesize an alpha deuterated DMT with the expectation of improved pharmacokinetic effects.  One of ordinary skill in the art would readily use LAD to synthesize the deuterated forms of DMT using well-known processes such as described by Morris and Brandt.  Therefore, one of ordinary skill in the art would produce a composition to increase the amount of deuterium at the alpha-position of DMT because it was known to cause the improved pharmacokinetics which would result in DMT, alpha-deutero-DMT, and alpha,alpha-dideutero-DMT and arrive at the claimed invention.
Regarding claims 35, 37-44, one of ordinary skill in the art following the teaching of Barker and Beaton would synthesize an alpha deuterated DMT with the expectation that non-, mono-, and di- deuterated forms of DMT would be produced using well-known processes such as described by Morris and Brandt including using various levels of deuterium-enriched LAD which would be optimized for therapeutic efficacy, cost, and purity.  Furthermore, one of ordinary skill in the art would formulate DMT as a fumarate salt as it was demonstrated in human studies.  Regarding the molecular weight limitations of claim 42, these are inherent properties of the compounds would be expected in a distribution of levels of deuteration (DMT naturally occurring isotope molecular weight = 188.3, plus 100% mono-deutero site = 189.3, plus 100% di-deutero sites = 190.3) .  Therefore, one of ordinary skill in the art would produce a composition comprising DMT, alpha-deutero-DMT, and alpha,alpha-dideutero-DMT and arrive at the claimed invention.  
Regarding claims 51-52, specifying the mono- and di-deutero compounds, one of ordinary skill in the art following the teaching of Barker and Beaton would synthesize an alpha deuterated DMT with the expectation that non-, mono-, and di- deuterated forms of DMT would be produced using well-known processes such as described by Brandt including using various levels of deuterium-enriched LAD which would be optimized for therapeutic efficacy, cost, and purity.  
Regarding new claims 54-56, consisting essentially of DMT and the mono- and di-deutero compounds, one of ordinary skill in the art following the teaching of Barker and Beaton as detailed supra, would produce a pharmaceutical composition consisting of alpha deuterated DMT to improved pharmacokinetics with the expectation that non-, mono-, and di- deuterated forms of DMT would be produced using the well-known processes such as described by Morris and Brandt and arrive at the claimed invention.
Response
Applicant amended the claims to require the mixture comprises >50% in total of -dideutero and -deutero DMT wherein the mixture comprises >2% -deutero DMT including the prior language of <2% -tetradeutero DMT.  Applicant argues that one of ordinary skill in the art would not arrive at the claimed invention because maximizing the deuterium at the alpha position would not result in the claimed invention.  The range of isotopes in the amended claims includes up to 98% -dideutero and 2% -deutero DMT which one of ordinary skill in the art would have reasonably expected as Morris discloses synthesis of 97% -dideutero DMT (p. 463: “Isotopic purity = 97%”).  Further, regarding the 2% -deutero DMT, although Morris does not specifically teach the amount, in view of the teaching of Brandt in Table 2 DMT (d4-DMT, compound 12) showed a distribution of deuteration including over 2% D1 which one of ordinary skill in the art would have understood as being incomplete deuteration from the LAD reagent (the same as used in Morris).  Thus, one of ordinary skill in the art had a reasonable expectation of producing the claimed invention through following the synthesis taught by the cited art including Morris and Brandt and would have arrived at the claimed invention.
Applicant argues that a proper prima facie rejection shows why one of ordinary skill in the art would have enriched the alpha-carbon of DMT.  As detailed supra, the combined teaching of the cited art shows that the metabolism of DMT occurs via MAO at the alpha position which is less effective when the position is deuterated due to the kinetic isotope effect.  One of ordinary skill in the art would have recognized that the slower metabolism would predictably result in longer lasting effect (and taught by Barker, Beaton, Dyck, and Brandt) and thereby suggested alpha-deuteration of DMT with a reasonable expectation of success.  Thus, Applicant’s argument is not persuasive.
Applicant also points to a tunability of the kinetic isotope effect to produce a desired therapeutic result.  First, such a limitation is not present in the current claims under examination.  Second, one of ordinary skill in the art would be aware the kinetic isotope effect would have been tunable because of the well-known aspects of MAO metabolism of DMT and would not have been unexpected.
Applicant also argues that Dyck does not disclose any DMT compounds and so does not remedy the shortcomings of the other references.  This argument is not persuasive because one of ordinary skill in the art would find the teaching of Dyck highly relevant given that the compounds are closely related chemically and pharmacologically (Barker p. 2-4, 6, 10: “these results demonstrate that deuterated tryptamines may be useful in behavioral and pharmacological studies to mimic the effects of tryptamine/MAOI combinations”).  
None of Applicant’s arguments are persuasive and the rejection is maintained as amended.
Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        September 26, 2022 05:12 pm